NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
VICTOR ROSS,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2011-7025 `
Appeal from the United StateS C0urt of Appea1S for
Veterans C1ai1ns in case n0. 09-963, Judge A1an G. Lance,
Sr.
ON MOTION
ORDER
Up0n consideration of the appel1ant’s motion for a 40-
day extension of time, until June 23, 2011, to file his
opening brief,
IT IS ORDERED THAT2
The motion is granted N0 further extensions

R0ss v. DVA
FOR THE COURT
 0 9  /S/ J an H0rba1y
Date Jan H0rba1y
Clerk
cc: Matthew J. D0wd, Esq.
Renee Gerber, Esq.
321 '*rssJ.ME."'§~¢1s¢~"
HAY 049 2011
1AmwnsALv n
cum